DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-11, 13, 17, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt (DE 2011050794).
Schmidt discloses a mascara applicator comprising an elongate general shape defining a longitudinal axis (L) and having projections (130), at least one of these projections forming a loop (133) defining a through-hole having a main opening axis forming an angle of more than 45° with a plane radial to the longitudinal axis of the applicator (see Figures 4a-4c). The main axis of the through-hole lies in a plane perpendicular to the longitudinal axis of the applicator (see Figure 4c). The through-hole has an elliptical general shape (see Figure 4c). The through-hole has edges forming a non-planar curve (see Figure 4c). The through-hole has chamfered edges (see Figure 8c). The projection forming a loop has a non-rectilinear general shape (see Figure 4c). The projections forming a loop are at least three and form at least one row (see Figure .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (DE 2011050794) in view of Wang (US 8,919,351).
Schmidt discloses the claimed invention except for one or more secondary projections extending therefrom.  Wang teaches a mascara applicator (Figure 2) with projections having one or more secondary projections (22) (see Figure 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date to have the projections of Schmidt have one or more secondary projections extending therefrom as taught by Wang to help shape the eyelashes.

Claims 1-6, 8-17, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (DE 20/2014102875) in view of Schmidt (20/2011050794).
Martin discloses an applicator having a first panel (8) and a second panel (8) connected to a core (2) of the applicator by the first panel and carrying projections (6) (see Figure 1). The first and second panels form a cavity (space near H). The projections all extend from one side of the second panel opposite the cavity (see Figure 1). Martin does not disclose the projection forming a loop defining a through-hole.  Schmidt teaches an applicator having a projection forming a loop defining a through-hole (see Figure 4a). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the projections of Martin be made with a through-hole as taught by Schmidt to help retain and hold composition.

Response to Arguments
Applicant's arguments filed April 27, 2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that the Examiner did not supply a translation of the prior art DE202011050794; it is noted that Examiner did not submit the prior art DE 202011050794 applicant submitted the Foreign document it in their IDS on 6/7/2018; since applicant did not file the translation with their submitted prior art a computer translation was used from the EPO website.  For applicant’s reference computer translations can be found at https://www.epo.org/index.html. However, to expedite prosecution the Examiner is submitted the computer translation for applicant. 
In response to applicant’s argument that Schmidt does not disclose “a loop defining a through-hole having a main opening axis forming an angle of more than 45 degrees with a plane radial to the longitudinal axis of the applicator, examiner notes that the limitation can have various interpretations since more than one loop is formed on the device and more than one radial plane exists to the longitudinal axis.  Two example are shown below. 

    PNG
    media_image1.png
    392
    744
    media_image1.png
    Greyscale



In response to applicant’s argument that Schmidt does not disclose the main axis of the through-hole lies in a plane perpendicular to the longitudinal axis, Schmidt does disclose the main axis lying in a plane perpendicular to the longitudinal axis as shown  below.

    PNG
    media_image2.png
    336
    481
    media_image2.png
    Greyscale


In response to applicant’s argument that it is unclear as to what panels are 1, 2, or 3 of Martin, below is reproduced the panels of Martin. 

    PNG
    media_image3.png
    653
    684
    media_image3.png
    Greyscale

In response to applicant’s argument that the rejection does not explain which reference is being used to teach what features. The rejection states that Martin discloses the claimed invention except for the projections containing a through-hole as claim. Schmidt teaches the projections having through holes as claimed in independent 1 and 2 as disclosed above in the 102 rejection, and one having ordinary skill in the art when considering the prior art would replace the projections having through holes of Martin with the through holes of Schmidt as disclosed.

    PNG
    media_image4.png
    305
    592
    media_image4.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
6/11/2021